 

Exhibit 10.1

NINTH AMENDMENT TO AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

THIS NINTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of July 26, 2017 (the “Effective Date”), is made and
entered into among NVR MORTGAGE FINANCE, INC., a Virginia corporation (the
“Seller”), U.S. BANK NATIONAL ASSOCIATION, as agent (in such capacity, the
“Agent”) and a Buyer, and the other Buyers (the “Buyers”).

RECITALS

A.The Seller and the Buyers are parties to an Amended and Restated Master
Repurchase Agreement dated as of August 2, 2011 as amended by a First Amendment
to Amended and Restated Master Repurchase Agreement dated as of August 1, 2012,
a Second Amendment to Amended and Restated Master Repurchase Agreement dated as
of November 13, 2012, a Third Amendment to Amended and Restated Master
Repurchase Agreement dated as of November 29, 2012, a Fourth Amendment to
Amended and Restated Master Repurchase Agreement dated as of July 31, 2013, a
Fifth Amendment to Amended and Restated Master Repurchase Agreement dated as of
July 30, 2014, a Sixth Amendment to Amended and Restated Master Repurchase
Agreement dated as of July 29, 2015, a Seventh Amendment to Amended and Restated
Master Purchase Agreement dated as of January 18, 2016, and an Eighth Amendment
to Amended and Restated Master Purchase Agreement dated as of July 27, 2016 (as
further amended, restated or otherwise modified from time to time, the
“Repurchase Agreement”); and

B.The Seller and the Buyers now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:

Section 1.Definitions.  Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2.Amendments.  The Repurchase Agreement is hereby amended as follows:  

2.1Definitions.  Section 1.2 of the Repurchase Agreement is hereby amended by
adding or amending and restating, as applicable, the following defined terms to
read in their entireties as follows:

“Buyers’ Margin Percentage” means:

 

(a)

for all Eligible Loans except Mortgage Loans (USBHM), Jumbo Mortgage Loans,
Super Jumbo Mortgage

 

--------------------------------------------------------------------------------

 

 

Loans, High LTV Mortgage Loans, State Housing Bond Mortgage Loans and Rural
Development Guaranteed Housing Loans, ninety-eight percent (98%);

 

(b)

for Mortgage Loans (USBHM), one hundred percent (100%);

 

(c)

for Jumbo Mortgage Loans other than Mortgage Loans (USBHM), ninety-five percent
(95%);

 

(d)

for Super Jumbo Mortgage Loans other than Mortgage Loans (USBHM), ninety-three
percent (93%);

 

(e)

for High LTV Mortgage Loans and State Housing Bond Mortgage Loans, ninety-seven
percent (97%);

 

(f)

for Rural Development Guaranteed Housing Loans other than Mortgage Loans
(USBHM), ninety-two percent (92%); and

 

(g)

for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan that would apply if such Purchased Loan were a Dry Loan.

“Conforming Mortgage Loan” means a conventional first-priority Single-family
Loan that is either (i) VA guaranteed, (ii) FHA insured (including FHA insured
Mortgage Loans that are high balance Mortgage Loans with required down payment
levels and FHA 203k loans), or (iii) a conventional mortgage loan that fully
conforms to all Fannie Mae and Freddie Mac underwriting and other requirements,
excluding expanded criteria loans as defined under any Agency program.

“LIBOR Margin” means 2.125%.

“Jumbo Mortgage Loan” means a conventional Mortgage Loan that would otherwise be
an Agency Conforming Mortgage Loan (and is not an FHA or VA Mortgage Loan)
secured by a first Lien Mortgage except that the original principal amount is
more than the maximum Agency loan amount but not more than One Million Dollars
($1,000,000).

“Super Jumbo Mortgage Loan” means a conventional Mortgage Loan that would
otherwise be an Agency Conforming Mortgage Loan (and is not an FHA or VA
Mortgage Loan) secured by a first Lien Mortgage except that the original
principal amount is greater than One Million Dollars ($1,000,000) but not more
than Two Million Dollars ($2,000,000).

2

2

--------------------------------------------------------------------------------

 

“Termination Date” means the earlier of (i) July 25, 2018, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

2.2Seller Request.  Section 3.1(a) of the Repurchase Agreement is amended and
restated in its entirety as follows:

(a)Any request to enter into a Transaction shall be made by notice to the Agent
at the initiation of the Seller.  To request a Transaction, the Seller shall
deliver to the Agent and the Custodian the Mortgage Loan Transmission File for
each of the Eligible Loans subject to the Transaction by electronic
transmission.  The Seller shall submit no more than six (6) Mortgage
Transmission Files on any Business Day, unless otherwise agreed by the Agent.  

2.3Transactions Sublimits. Section 4.2 of the Repurchase Agreement is amended
and restated in its entirety as follows:

4.2. Transaction Sublimits

The following sublimits shall also be applicable to the Transactions hereunder
such that after giving effect to any proposed Transaction and after giving
effect to any repurchase, addition or substitution of any Mortgage Loan
hereunder, the following shall be true (subject, in each case, to the Agent’s
discretionary authority under Section 22.5):

 

(a)

The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans may be as
much as one hundred percent (100%) of the Maximum Aggregate Commitment.

 

(b)

The Aggregate Outstanding Purchase Price of all Purchased Loans that are Wet
Loans shall not exceed (x) seventy-five percent (75%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) forty percent (40%) of the Maximum Aggregate Commitment on any other day
(the “Wet Loans Sublimit”).

 

(c)

The Aggregate Outstanding Purchase Price of all Purchased Loans that are of the
type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table (the name of the Sublimit is set forth in the third column); provided,
that such sublimits shall not apply to any Mortgage Loan (USBHM):

Type of Purchased Loan

Maximum

Percentage of Maximum Aggregate Commitment

Name of Sublimit

High LTV Mortgage Loans

15%

“High LTV Mortgage Loans Sublimit”

3

3

--------------------------------------------------------------------------------

 

Super Jumbo Mortgage Loans

10%

“Super Jumbo Mortgage Loans Sublimit”

Jumbo Mortgage Loans
and Super Jumbo Mortgage Loans, collectively

25%

“Jumbo Mortgage Loans Sublimit”

Rural Development Guaranteed Housing Loans

50%

“Rural Development Guaranteed Housing Loans Sublimit”

State Housing Bond Mortgage Loan

25%

“State Housing Bond Mortgage Loan Sublimit”

 

(d)[Intentionally Omitted.].

2.4Negative Covenants.  Section 17 of the Repurchase Agreement is amended by
amending and restating the introductory paragraph thereto to read in its
entirety as follows:

Except with the prior written consent of the Required Buyers, the Seller shall
comply (both directly and indirectly) with the following negative covenants, for
so long as the Commitments are outstanding or until all of the Purchased Loans
have been repurchased by the Seller and none of the Seller’s Obligations remain
to be paid or performed under this Agreement or any of the other Repurchase
Documents:

2.5Approved Investors.  Schedule AI to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Schedule AI to this Amendment.

Section 3.Representations, Warranties, Authority, No Adverse Claim.  

3.1Reassertion of Representations and Warranties, No Default.  The Seller hereby
represents and warrants that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties in the
Repurchase Agreement are true, correct, and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Repurchase Agreement, and (b) there will exist no Default or
Event of Default under the Repurchase Agreement, as amended by this Amendment,
on such date that the Buyers have not waived.  

3.2Authority, No Conflict, No Consent Required.  The Seller represents and
warrants that it has the power, legal right, and authority to enter into this
Amendment and has duly authorized by proper corporate action the execution and
delivery of this Amendment and none of the agreements herein contravenes or
constitutes a default under any agreement, instrument, or indenture to which the
Seller is a party or a signatory, any

4

4

--------------------------------------------------------------------------------

 

provision of the Seller’s articles of incorporation or bylaws, or any other
agreement or requirement of law or results in the imposition of any Lien on any
of its property under any agreement binding on or applicable to the Seller or
any of its property except, if any, in favor of the Buyers.  The Seller
represents and warrants that no consent, approval, or authorization of or
registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Seller of this Amendment or the performance of obligations of
the Seller herein described, except for those that the Seller has obtained or
provided and as to which the Seller has delivered certified copies of documents
evidencing each such action to the Buyers.

3.3No Adverse Claim.  The Seller hereby warrants, acknowledges, and agrees that
no events have taken place and no circumstances exist at the date hereof that
would give the Seller a basis to assert a defense, offset, or counterclaim to
any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.

Section 4.Conditions Precedent.  The effectiveness of the amendments hereunder
shall be subject to satisfaction of the following conditions precedent:

4.1The Agent shall have received the following documents in a quantity
sufficient that the Seller and each Buyer may each have a fully executed
original of each such document:

(a)this Amendment duly executed by the Seller, the Agent, and the Buyers;

(b)a certificate of the Secretary or an Assistant Secretary of the Seller
certifying (i) that there has been no change to Seller’s articles of
incorporation or bylaws since copies of the same were delivered to the Agent on
August 5, 2008; (ii) as to a copy attached thereto of resolutions authorizing
the execution, delivery, and performance of this Amendment, and the other
documents and agreements executed and delivered in connection herewith; and
(iii) as to the names, incumbency, and specimen signatures of the persons
authorized to execute this Amendment on behalf of the Seller; and

(c)such other documents as the Agent reasonably requests.

4.2The Seller shall have paid any outstanding Agent’s Fees and any other fees
then due under Article 9 of the Repurchase Agreement.

Section 5.Miscellaneous.

5.1Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents.  Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement

5

5

--------------------------------------------------------------------------------

 

and each other Repurchase Document are ratified and confirmed and shall continue
in full force and effect.

5.2Survival.  The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

5.3Reference to Repurchase Agreement.  Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.

5.4Applicable Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.

5.5Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of each of
the Buyers.

5.6Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

5.7Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.8ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

6

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.

 

 

NVR MORTGAGE FINANCE, Inc., as Seller

 

 

 

 

By:

/s/ Robert W. Henley

 

Name:

Robert W. Henley

 

Title:

President

 






[Signature Page 1 to Ninth Amendment to
Amended and Restated Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Buyer

 

 

 

 

By:

/s/ Kathleen Connor

 

Name:

Kathleen Connor

 

Title:

Senior Vice President

 

 

[Signature Page 2 to Ninth Amendment to
Amended and Restated Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE AI to

NINTH Amendment to

Amended and Restated

Master Repurchase Agreement

 

SCHEDULE AI

TO MASTER REPURCHASE AGREEMENT

Approved Investors List

Investor

S&P CP Rating

Moody’s CP Rating

Related Parent Company

Product Approval

Amerihome Mortgage Company

N/A

N/A

 

Conforming/Non-conforming

BB&T

A-1

P-1

Branch Banking and Trust Company

Conforming/Non-conforming

Caliber Home Loans, Inc.

N/A

N/A

 

Conforming

Citimortgage, Inc.

A-1

P-1

Citibank, NA

Conforming/Non-conforming

Coastal Federal Credit Union of Raleigh

N/A

N/A

 

Conforming/Non-conforming

Dollar Bank, FSB

N/A

N/A

 

Conforming/Non-conforming

Everbank Financial Corp

N/A

N/A

 

Conforming/Non-conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

N/A

N.A

 

Conforming

Federal National Mortgage Assoc. (Fannie Mae)

N/A

N/A

 

Conforming

Fifth Third Bank

A-2

P-2

 

Conforming

First Guaranty Mortgage Corporation

N/A

N/A

 

Conforming

First National Bank of Pennsylvania

N/A

N/A

FNB Corporation

Conforming/Non-conforming

Government National Mortgage Assoc.

N/A

N/A

 

Conforming

Huntington Bank

N/A

N/A

 

Conforming/Non-conforming

Impac Mortgage Corp

N/A

N/A

 

Conforming/Non-conforming

Lakeview Loan Servicing

N/A

N/A

 

Conforming/Non-conforming

JPMorgan Chase Bank

A-1

P-1

JPMorgan Chase Bank, N.A.

Conforming/Non-conforming

PennyMac Loan Services, LLC

N/A

N/A

PennyMac Mortgage Inv Trust

Conforming/Non-conforming

Pentagon Federal Credit Union

N/A

N/A

 

Conforming/Non-conforming

Redwood Residential Acquisition Corporation

N/A

N/A

 

Conforming

Roundpoint Mortgage Servicing Corp

N/A

N/A

 

Conforming

Sandy Spring Bank

N/A

N/A

 

Conforming/Non-conforming

Flagstar

N/A

N/A

 

Conforming

SunTrust Mortgage, Inc.

A-2

P-2

Suntrust Banks, Inc.

Conforming/Non-conforming

US Bank Home Mortgage

A-1

P-1

 

Conforming/Non-conforming

Wells Fargo Home Mortgage

A-1

P-1

Wells Fargo Bank, N.A.

Conforming/Non-conforming






Sch. AI-1

--------------------------------------------------------------------------------

Housing Agencies

Investor

S&P CP Rating

Moody’s CP Rating

Related Parent Company

Product Approval

Delaware State Housing Authority

N/A

N/A

 

Conforming

District of Columbia Housing Finance Agency

N/A

N/A

 

Conforming

Florida Housing Finance Corporation

N/A

N/A

 

Conforming

Housing Finance Authority of Hillsborough County, FL

N/A

N/A

 

Conforming

Housing Opportunities Commission

N/A

N/A

 

Conforming

Illinois Housing Development Authority

N/A

N/A

 

Conforming

Indiana Housing & Community Development Authority

N/A

N/A

 

Conforming

Kentucky Housing Corp.

N/A

N/A

 

Conforming

Maryland Community Development

N/A

N/A

 

Conforming

New Jersey Housing Finance

N/A

N/A

 

Conforming

North Carolina Housing Finance

N/A

N/A

 

Conforming

Ohio Housing Finance Agency

N/A

N/A

 

Conforming

Pennsylvania Housing Finance

N/A

N/A

 

Conforming

South Carolina Housing Finance

N/A

N/A

 

Conforming

State of New York Mortgage Agency

N/A

N/A

 

Conforming

Tennessee Housing Finance

N/A

N/A

 

Conforming

Virginia Housing Finance

N/A

N/A

 

Conforming

West Virginia Housing Finance

N/A

N/A

 

Conforming

Port of Greater Cincinnati

N/A

N/A

 

Conforming

National Homebuyer Fund

N/A

N/A

 

Conforming

 

Sch. AI-2